DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 1/22/2021 in which claims 2-3 and 11-29 have been canceled.  Thus, the claims 1 and 4-10 are pending in the application.
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None or prior art of record individually or as a combination discloses the claimed invention.  Additionally, Examiner finds Applicant’s arguments persuasive and hence the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAJESH KHATTAR/Primary Examiner, Art Unit 3693